DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 21-23,26-30 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2016/0266256) in view of Zhang et al. (US 2010/0121577).
Regarding claim 21, Allen teaches a method, comprising; generating, using a light detection and ranging (LIDAR) sensor coupled to a vehicle, a point cloud comprising a three-dimensional map of points indicative of locations of reflective features in an environment (e.g., fig. 5, paragraph 0023), capturing, using an image sensor coupled to the vehicle, an image of a portion of the environment (e.g., fig. 4, paragraphs 0003,0025-0027), mapping one or more pixels in the image to one or more points in the point cloud (e.g., abstract, paragraphs 0023,0035-0036,0049).
Allen is silent in regards to the claimed feature, wherein the image comprises a plurality of pixels and each pixel indicates a plurality of color values, assigning colors to the one or more points in the 

Zhang in the same field of endeavor (e.g., abstract, figs. 16-24, paragraphs 0009,0037-0038,
0041-0042,0061,0069,0078-0080,0118-0122) teaches the above features, image comprises a plurality of pixels and each pixel indicates a plurality of color values, assigning colors to the one or more points in the point cloud based on the one or more pixels in the image to provide combined sensor data, and using the combined sensor data to determine a driving path for the vehicle.
It is noted that both of the references are directed to collecting data of the surrounding the vehicle by a LIDAR system on the vehicle; therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Zhang, into the imaging system of Allen, by scanning the area surrounding the vehicle to detect a clear path, as suggested by the reference (e.g., abstract). 
Regarding claim 22, the combination of Allen and Zhang teach the method of claim 21, wherein the plurality of color values includes red, green, and blue color values (e.g., paragraph 0037 of Zhang).
Regarding claim 23, the combination of Allen and Zhang teach the method of claim 21, wherein the combined sensor data includes color information determined using the image sensor and distance information determined using the LIDAR sensor (e.g., figs. 1-2, paragraphs 0017,0023-0025 of Allen, also abstract, paragraphs 0102,0120 of Zhang).
Regarding claim 26, the combination of Allen and Zhang teach the method of claim 21, but are silent in regards to simultaneously rotating the LIDAR sensor and the image sensor about an axis.
However, examiner takes official notice to indicate that rotation of sensors about an axis, to provide a 360-degree view of the environment surrounding the sensor/LIDAR is well known and used in the conventional prior art monitoring and/or mapping of environment/surroundings, as evidenced by Pennecot et al. (US 2016/0282453, paragraphs 0053,0063,0065,0079).

Regarding claims 27 and 34, the limitations claimed are substantially similar to claim 21 above, therefore the ground for rejecting claim 21 also applies here.
Regarding claim 28, the combination of Allen and Zhang teach the system of claim 27, wherein the LIDAR sensor and the image sensor are coupled to a vehicle (e.g., paragraphs 0004,0025-0026 of Allen, also fig. 1 of Zhang).
Regarding claim 29, the combination of Allen and Zhang teach the system of claim 28, further comprising; a navigation and pathing system configured to use the combined sensor data to determine a driving path for the vehicle (e.g., abstract, paragraphs 0005,0008-0009,0032-0033,0041,0102 of Zhang).
Regarding claims 30 and 33, please refer to claims 23 and 26 above.
Regarding claims 35-36, please refer to claims 22-23 above.
5.	Claims 24-25,31-32 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2016/0266256) in view of Zhang et al. (US 2010/0121577) further in view of Smith et al. (US 202/0327378).
	Regarding claim 24, the combination of Allen and Zhang teach the method of claim 21, using cameras and LIDAR to determine a driving path, as discussed in claim 1 above.
	The combination is silent in regards to, determining a path of motion of an object associated with the one or more pixels based on a plurality of images captured using the image sensor, as specifies in the claim.
	Smith in the same field of endeavor (e.g., paragraphs 0207-0209) determine/compute the path of motion or trajectory of identified objects from a sequence of images.

	Regarding claim 25, the combination of Allen, Zhang and Smith teach the method of claim 24, further comprising; determining a distance to the object based on the one or more points in the point cloud, wherein the path of motion of the object is further based on the determined distance to the object (e.g., paragraphs 0004-0009,0043,0069,0071,0102 of Zhang).
	Regarding claims 31 and 37, the combination of Allen, Zhang and Smith teach, wherein the controller is further configured to determine a path of motion of an object associated with the one or more pixels based on a plurality of images captured using the image sensor (please refer to claim 24 above).
	Regarding claims 32 and 38, the combination of Allen, Zhang and Smith teach, wherein the path of motion of the object is further based on a distance to the object determined based on the one or more points in the point cloud (please refer to claim 25 above).
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where 

	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482